DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1, 4, 6, 15, 19, 22, 30, 46-48, 51, 58, 59, and 62 are pending and currently under consideration.

Claim Objections
Claim 22 is objected to because the claim is not a single sentence (see the period prior to “xiii)”. Claims must be in one sentence form only. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 6, 15, 19, 22, and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 4, 6, 15, and 19 are rejected because claim 1 recites “…the likelihood of a cell(s) in a subject…comprising the cells…identifies the cell…identifies the cell…if the cell…if the cell….” It is unclear which cell is “the cell”. There is insufficient antecedent basis for “the cell” in the claims.

Claims 1, 4, 6, 15, and 19 are rejected because claim 1 recites “…c) comparing said copy number, amount or activity of at least one member of the diphthamide synthesis pathway in a control….” There is insufficient antecedent basis for “said copy number, amount or activity of at least one member of the diphthamide synthesis pathway in a control” in the claims.

Claims 1, 4, 6, 15, and 19 are rejected because claim 1 recites “…d) the reagent is selected….” There is insufficient antecedent basis for “the reagent” in the claims.

Claim 22 is rejected for reciting “…x) the reagent is selected….” There is insufficient antecedent basis for “the reagent” in the claim.

Claim 30 is rejected for reciting “…h) the subject sample is…the at least one member of the diphthamide synthesis pathway is…j) the reagent is….” There is insufficient antecedent basis for “the subject sample”, “the at least one member of the diphthamide synthesis pathway”, and “the reagent” in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 15, and 19 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Brinkmann et al (WO 2016/207324 A1; 12/29/16; 7/16/20 IDS).
Brinkmann et al teaches a method of determining sensitivity to treatment with NAD[+]-diphthamide ADP ribosyltransferase comprising obtaining a sample comprising cancer cells from a subject, measuring the amount of eEF2 having a His715 modification (a “member of the diphthamide synthesis pathway”) in the cancer cells of the sample, comparing said amount to an amount in a control threshold value, wherein a decrease in amount of eEF2 having a His715 modification in cancer cells of the subject relative to the control identifies the subject cells as being more likely to be resistant to a NAD[+]-diphthamide ADP ribosyltransferase and wherein a significantly increased amount of eEF2 having a His715 modification in cancer cells of the subject relative to the control identifies the subject cells as being less likely to be resistant to a NAD[+]-diphthamide ADP ribosyltransferase (lines 13-34 on page 29, in particular). Brinkmann et al further teaches said method wherein the NAD[+]-diphthamide ADP ribosyltransferase is a toxin such as diphtheria toxin (lines 23-25 on page 6, in particular). Brinkmann et al further teaches said toxin is administered as targeted therapeutic agent comprising the toxin and a cell-binding agent such as an antibody that specifically binds a cancer cell (pages 50-54, in particular). 

Claim Rejections - 35 USC § 102
Claim(s) 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wei et al (JBC, 2013, 288(17): 12305-12312).
Wei et al teaches a cell-based assay comprising contacting cells that are resistant to an ADP-ribosylating toxin (CA46-R cells) with a test agent (DPH5 shRNA) and determining the ability of the test agent to increase the amount of at least one member of the diphthamide synthesis pathway (Figure 6A, in particular).

Claim Rejections - 35 USC § 102
Claim(s) 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hu et al (Leuk Res, 2013, 37(11): 1-14).
Hu et al teaches a cell-based assay comprising contacting cells that are resistant to an ADP-ribosylating toxin (KOPN-8-R cells) with a test agent (AZA) and determining the ability of the test agent to increase the amount of at least one member of the diphthamide synthesis pathway (Figure 4, in particular).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 15, 19, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brinkmann et al (WO 2016/207324 A1; 12/29/16; 7/16/20 IDS) as applied to claims 1, 4, 15, and 19 above, and further in further view of Folkman, J. (“Angiogenesis in cancer, vascular, rheumatoid, and other diseases” Nature Medicine, Vol. 1, pages 27-31, 1995) and Zasaloff et al. (US Patent No. 6,147,060; April, 1997).
Teachings of Brinkmann et al are discussed above.   
Brinkmann et al does not specifically teach administering an anti-cancer therapy in combination with the NAD[+]-diphthamide ADP ribosyltransferase is a cytotoxin, such as diphtheria toxin.  Brinkmann et al further does not teach assessing efficacy of an agent for treating a condition that is resistant to the NAD[+]-diphthamide ADP ribosyltransferase by detecting the amount of eEF2 having a His715 modification before and after administering the agent and comparing the amounts. However, these deficiencies are made up in the teachings of Folkman, J. and Zasaloff et al.
Folkman, J. teaches (page 29 column 2  item 5) that a combination of antiangiogenic therapy and cytotoxic therapy can be curative in tumor-bearing animals, for which either agent alone is only inhibitory.
Zasloff et al. teach a method for treating a tumor comprising administering a synergistic combination of a cytotoxic chemical and an anti-angiogenic agent (table 5, column 18, lines 45+; column 16, lines 23+).  Zasloff et al. further teach (column 3, lines 2-5) that “[a]ntiangiogenic agents are particularly useful in combination therapy because they are not likely to cause resistance development since they do not act on the tumor, but on normal host tissue.”  
In particular regards to claim 6, one of ordinary skill in the art at the time the invention was made would have been motivated with an expectation of success to perform the method of Brinkmann et al to identify a cancer patient susceptible to treatment with the NAD[+]-diphthamide ADP ribosyltransferase cytotoxin, such as diphtheria toxin,  and administer said cytotoxin to said patient in combination with an antiangiogenic therapy because it was well known in the art at the time the invention was made that a combination of anti-angiogenic agents and cytotoxic agents can be curative in tumor-bearing animals, for which either agent alone is only inhibitory (Folkman, J.) and that it can be advantageous to include antiangiogenic agents in combination therapy because said agents are not likely to cause resistance development since they do not act on the tumor, but on normal host tissue (Zasloff et al.).  Further, one of skill in the art would have a reasonable expectation of success in invoking a synergistic response in view of the successful teaching of Zasloff et al. who teach a method for treating a tumor comprising administering a synergistic combination of a cytotoxin and an anti-angiogenic agent (column 18, lines 45+; column 16, lines 23+). 
In particular regards to claim 22, one of ordinary skill in the art at the time the invention was made would have been motivated with an expectation of success to perform the method of Brinkmann et al to identify a cancer patient that is not susceptible to treatment with the NAD[+]-diphthamide ADP ribosyltransferase cytotoxin, such as diphtheria toxin, and administer an alternative anti-cancer agent (such as an agent of Folkman, J. or Zasaloff et al) to the patient, repeating the method of Brinkmann et al to determine amount of eEF2 having a His715 modification after administering the agent and comparing amounts before and after administering the agent to determine whether the patient develops elevated levels of eEF2 having a His715 modification after treatment with the agent, which would be indicative of responsiveness to a NAD[+]-diphthamide ADP ribosyltransferase cytotoxin because Folkman, J. and Zasaloff et al teach alternative cancer therapies that subjects resistant to NAD[+]-diphthamide ADP ribosyltransferase cytotoxins would benefit from and elevated levels of eEF2 having a His715 modification after treatment with the agents of Folkman, J. and Zasaloff et al would be indicative of responsiveness to NAD[+]-diphthamide ADP ribosyltransferase cytotoxin because Brinkmann et al teaches elevated levels of eEF2 having a His715 modification are indicative of responsiveness to NAD[+]-diphthamide ADP ribosyltransferase cytotoxin.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, absent unexpected results.     
  
Claim Rejections - 35 USC § 103
Claims 1, 4, 6, 15, 19, 22, 30, 46-48, 51, 58, 59, and 62 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hu et al (Leuk Res, 2013, 37(11): 1-14) in view of Benton et al (British Journal of Haematology, 2014, 167: 356-365) and Morita et al (Oncology, 2006, 71: 437-445).
Hu et al teaches HA22, an immunotoxin with anti-CD22 Fv fused to Pseudomonas exotoxin A, has been shown to produce remissions in some ALL patients and has showed no response in other ALL patients (page 2, in particular). Hu et al further teaches methylation of DPH1 promoter causes resistance of ALL cells to HA22 (abstract and page 2, in particular). Hu et al further teaches AZA is a drug that functions by preventing methylation and that AZA treatment can prevent and reverse resistance of ALL cells to HA22 (page 5, in particular). Hu et al further teaches ALL cells with methylated DPH1 promoter have lower levels of DPH1 and lower levels of ADP-ribosylation of EF2 (Figure 4, in particular). Hu et al further teaches AZA treatment of ALL cells with methylated DPH1 promoter leads to an increase in DPH1 levels, an increase in levels of ADP-ribosylation of EF2 by HA22, and a decrease in ALL cell viability when administered with HA22 (Figure 4, in particular). Hu et al cites Morita et al as teaching efficacy of combination therapy that uses demethylation agents and chemotherapeutic agents (page 6, in particular).
Hu et al does not specifically demonstrate therapeutic regimens comprising assaying patient samples or administering treatments to patients.  However, these deficiencies are made up in the teachings of Benton et al and Morita et al.
Benton et al teaches ALL patients therapeutically benefit from being administered a therapy comprising AZA, which results in hypomethylation (Abstract, in particular).
Morita et al demonstrates synergistic therapeutic benefits of combination therapies comprising cytotoxic therapeutics and AZA and teaches AZA could be a useful medicine that breaks the silencing of various genes and recovers some expressions (page 437, in particular).
One of ordinary skill in the art would have been motivated, with an expectation of success, to perform a combined method to identify and treat an ALL subject with a combination of cytotoxic HA22 and the demethylating agent AZA based on the subject having a methylated DPH1 promoter indicative of HA22 resistance comprising: 
(1) detecting decreased DPH1 level and decreased ADP-ribosylation of EF2 by HA22 in a first sample of ALL cells from the subject as compared to control cells that lack DPH1 promoter methylation (using techniques of Hu et al), identifying the ALL subject as having a methylated DPH1 promoter upon detecting decreased DPH1 levels and decreased ADP-ribosylation of EF2 in a sample of ALL cells from the subject as being resistant to HA22 alone;
(2) administering the demethylating agent AZA (in an effort to overcome resistance to HA22 due to DPH1 methylation);
(3) confirming the AZA has overcome resistance to HA22 by detecting a DPH1 level and ADP-ribosylation of EF2 by HA22 in a second sample of ALL cells from the subject after administering AZA, comparing the level of DPH1 before administering AZA to the level of DPH1 after administering AZA and the ADP-ribosylation before administering AZA to ADP-ribosylation after administering AZA wherein an increase in DPH1 levels after AZA and an increase in ADP-ribosylation after administering AZA indicates AZA has restored the ability of HA22 to treat the ALL; and
(4) then administering HA22 to the subject because Hu et al teaches methylation of DPH1 promoter causes resistance of ALL cells to the ALL therapeutic HA22, AZA is a known ALL therapeutic (see Benton et al) that functions by preventing methylation and that AZA treatment can prevent and reverse resistance of ALL cells to HA22 that results in increased DPH1 levels and an increase in ADP-ribosylation (see Hu et al), and Morita et al demonstrates synergistic therapeutic benefits of combination therapies comprising cytotoxic therapeutics and AZA and also teaches AZA could be a useful medicine that breaks the silencing of various genes and recovers some expressions. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, absent unexpected results.     

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E AEDER whose telephone number is (571)272-8787. The examiner can normally be reached M-F 9am-6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN E AEDER/             Primary Examiner, Art Unit 1642